 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ALPHONSO RAMON CLARK,                              No. 2:20-cv-0432 AC P
11                       Plaintiff,
12            v.                                         ORDER FOR PAYMENT OF INMATE
                                                         FILING FEE
13    COUNTY OF SACRAMENTO,
14                       Defendant.
15

16   To: Director of the California Department of Mental Health, 1600 Ninth Street, Sacramento,

17   California 95814:

18          Plaintiff is a state inmate confined in Napa State Hospital. Plaintiff, who is proceeding in

19   forma pauperis, is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is

20   assessed an initial partial filing fee of 20 percent of the greater of (a) the average monthly

21   deposits to plaintiff’s trust account; or (b) the average monthly balance in plaintiff’s account for

22   the 6-month period immediately preceding the filing of this action. 28 U.S.C. § 1915(b)(1).

23   Upon payment of that initial partial filing fee, plaintiff will be obligated to make monthly

24   payments in the amount of twenty percent of the preceding month’s income credited to plaintiff’s

25   trust account. The California Department of Mental Health is required to send to the Clerk of the

26   Court the initial partial filing fee and thereafter payments from plaintiff’s trust account each time

27   the amount in the account exceeds $10.00, until the statutory filing fee of $350.00 is paid in full.

28   28 U.S.C. § 1915(b)(2).
                                                         1
 1          Good cause appearing therefore, IT IS HEREBY ORDERED that:
 2          1. The Director of the California Department of Mental Health or a designee shall collect
 3   from plaintiff’s trust account an initial partial filing fee in accordance with the provisions of 28
 4   U.S.C. § 1915(b)(1) as set forth in this order and shall forward the amount to the Clerk of the
 5   Court. The payment shall be clearly identified by the name and number assigned to this action.
 6          2. Thereafter, the Director of the California Department of Mental Health or a designee
 7   shall collect from plaintiff’s trust account monthly payments in an amount equal to twenty
 8   percent (20%) of the preceding month’s income credited to plaintiff’s trust account and forward
 9   payments to the Clerk of the Court each time the amount in the account exceeds $10.00 in
10   accordance with 28 U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid
11   in full. The payments shall be clearly identified by the name and number assigned to this action.
12          3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
13   signed in forma pauperis affidavit on the Director of the California Department of Mental Health,
14   1600 Ninth Street, Sacramento, California 95814.
15          4. The Clerk of the Court is directed to serve a copy of this order on the Financial
16   Department of the court.
17   DATED: April 28, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                         2
